         Case 18-80747             Doc 24     Filed 12/26/18 Entered 12/26/18 11:30:04                                   Desc Main
                                               Document     Page 1 of 10
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                    WESTERN DIVISION

              In re: PIERSON, ROBERT B                                                          § Case No. 18-80747
                     PIERSON, LANA F                                                            §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on April 05, 2018. The undersigned trustee was appointed on April 05, 2018.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                  6,897.00

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                  0.00
                                    Administrative expenses                                                 0.00
                                    Bank service fees                                                      31.71
                                    Other payments to creditors                                             0.00
                                    Non-estate funds paid to 3rd Parties                                    0.00
                                    Exemptions paid to the debtor                                           0.00
                                    Other payments to the debtor                                            0.00
                             Leaving a balance on hand of 1                         $                  6,865.29
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
         Case 18-80747              Doc 24  Filed 12/26/18 Entered 12/26/18 11:30:04 Desc Main
                                             Document
                 6. The deadline for filing non-governmental Page
                                                             claims 2inof 10case was 10/11/2018
                                                                       this
       and the deadline for filing governmental claims was 10/11/2018. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $1,439.70. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $1,439.70, for a total compensation of $1,439.70. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $0.00, for total expenses of
              2
       $0.00.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 11/01/2018                    By: /s/JAMES E. STEVENS
                                               Trustee, Bar No.: 3128256




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                      Case 18-80747                   Doc 24      Filed 12/26/18 Entered 12/26/18 11:30:04                                Desc Main
                                                                   Document     Page 3 of 10
                                                                                                                                                              Exhibit A


                                                                            Form 1                                                                            Page: 1

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 18-80747                                                               Trustee:        (330420)     JAMES E. STEVENS
Case Name:         PIERSON, ROBERT B                                                Filed (f) or Converted (c): 04/05/18 (f)
                   PIERSON, LANA F                                                  §341(a) Meeting Date:        05/15/18
Period Ending: 11/01/18                                                             Claims Bar Date:             10/11/18

                                   1                                2                          3                      4              5                   6

                     Asset Description                           Petition/            Estimated Net Value         Property      Sale/Funds          Asset Fully
          (Scheduled And Unscheduled (u) Property)             Unscheduled       (Value Determined By Trustee,   Abandoned      Received by      Administered (FA)/
                                                                  Values            Less Liens, Exemptions,      OA=§554(a)      the Estate       Gross Value of
Ref. #                                                                                  and Other Costs)                                         Remaining Assets

 1        Living room, dining room and bedroom furniture            1,500.00                           0.00                               0.00                    FA

 2        TVs, computer, laptop                                     2,200.00                           0.00                               0.00                    FA

 3        All necessary used wearing apparel                            300.00                         0.00                               0.00                    FA

 4        Wedding rings                                             1,000.00                           0.00                               0.00                    FA

 5        Cash                                                           20.00                         0.00                               0.00                    FA

 6        Savings Account - net proceeds of sale of home           25,415.37                           0.00                               0.00                    FA

 7        Checking: U.S. Bank                                       2,798.23                           0.00                               0.00                    FA

 8        Checking: U.S. Bank                                           378.80                         0.00                               0.00                    FA

 9        Checking: Fifth/Third Bank                                     69.50                         0.00                               0.00                    FA

10        Savings: Fifth/Third Bank                                      59.58                         0.00                               0.00                    FA

11        401 (k): Charles Schwab NCCI Employer                   284,657.15                           0.00                               0.00                    FA

12        IRA: Schwab Managed NCCI Holdings Employees              48,130.38                           0.00                               0.00                    FA

13        Personal income tax: Federal                             11,883.00                       6,897.00                           6,897.00                    FA

14        Personal income tax: State                                    736.00                         0.00                               0.00                    FA

15        Prudential Life Insurance: Robert Pierson                     165.00                         0.00                               0.00                    FA

16        Prudential Life Insurance Company: Lana Pierson               655.00                         0.00                               0.00                    FA

17        Prudential Life Insurance: Lana Pierson                       506.00                         0.00                               0.00                    FA

18        Prudential Life Insurance: Lane Pierson                       774.00                         0.00                               0.00                    FA

19        The Lincoln National Life Insurance Company                   753.00                         0.00                               0.00                    FA

20        Asset entered in error                                          0.00                         0.00                               0.00                    FA

 20      Assets      Totals (Excluding unknown values)           $382,001.01                    $6,897.00                            $6,897.00                 $0.00



      Major Activities Affecting Case Closing:




                                                                                                                               Printed: 11/01/2018 10:41 AM   V.14.14
                     Case 18-80747                   Doc 24        Filed 12/26/18 Entered 12/26/18 11:30:04                                   Desc Main
                                                                    Document     Page 4 of 10
                                                                                                                                                                   Exhibit A


                                                                             Form 1                                                                                Page: 2

                                         Individual Estate Property Record and Report
                                                          Asset Cases
Case Number: 18-80747                                                            Trustee:       (330420)      JAMES E. STEVENS
Case Name:       PIERSON, ROBERT B                                               Filed (f) or Converted (c): 04/05/18 (f)
                 PIERSON, LANA F                                                 §341(a) Meeting Date:        05/15/18
Period Ending: 11/01/18                                                          Claims Bar Date:             10/11/18

                              1                                          2                  3                       4                    5                   6

                    Asset Description                             Petition/        Estimated Net Value          Property            Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)               Unscheduled   (Value Determined By Trustee,    Abandoned            Received by      Administered (FA)/
                                                                   Values        Less Liens, Exemptions,       OA=§554(a)            the Estate       Gross Value of
Ref. #                                                                               and Other Costs)                                                Remaining Assets

     Initial Projected Date Of Final Report (TFR):    October 15, 2018             Current Projected Date Of Final Report (TFR):       November 1, 2018 (Actual)




                                                                                                                                   Printed: 11/01/2018 10:41 AM    V.14.14
                         Case 18-80747                  Doc 24     Filed 12/26/18 Entered 12/26/18 11:30:04                                               Desc Main
                                                                    Document     Page 5 of 10
                                                                                                                                                                             Exhibit B


                                                                               Form 2                                                                                         Page: 1

                                                  Cash Receipts And Disbursements Record
Case Number:         18-80747                                                                  Trustee:              JAMES E. STEVENS (330420)
Case Name:           PIERSON, ROBERT B                                                         Bank Name:            Rabobank, N.A.
                     PIERSON, LANA F                                                           Account:              ******4166 - Checking Account
Taxpayer ID #:       **-***0081                                                                Blanket Bond:         $2,827,000.00 (per case limit)
Period Ending: 11/01/18                                                                        Separate Bond: N/A

   1             2                          3                                   4                                                5                    6                  7

 Trans.     {Ref #} /                                                                                                        Receipts        Disbursements            Checking
  Date      Check #           Paid To / Received From             Description of Transaction                T-Code              $                  $               Account Balance
07/10/18       {13}        LANA AND ROBERT PIERSON         FEDERAL INCOME TAX REFUND                      1129-000                6,897.00                                   6,897.00
07/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee               2600-000                                         10.00             6,887.00
08/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee               2600-000                                         10.23             6,876.77
09/28/18                   Rabobank, N.A.                  Bank and Technology Services Fee               2600-000                                          5.27             6,871.50
10/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee               2600-000                                          6.21             6,865.29

                                                                              ACCOUNT TOTALS                                      6,897.00                 31.71          $6,865.29
                                                                                     Less: Bank Transfers                             0.00                  0.00
                                                                              Subtotal                                            6,897.00                 31.71
                                                                                     Less: Payments to Debtors                                              0.00
                                                                              NET Receipts / Disbursements                       $6,897.00                $31.71



                                                                                                                                   Net             Net                    Account
                                                                              TOTAL - ALL ACCOUNTS                               Receipts     Disbursements               Balances

                                                                              Checking # ******4166                               6,897.00                 31.71             6,865.29

                                                                                                                                 $6,897.00                $31.71          $6,865.29




{} Asset reference(s)                                                                                                                     Printed: 11/01/2018 10:41 AM        V.14.14
                   Case 18-80747            Doc 24    Filed 12/26/18 Entered 12/26/18 11:30:04       Desc Main
                                                       Document     Page 6 of 10


Printed: 11/01/18 10:41 AM                                   Exhibit C                                        Page: 1

                                            Case: 18-80747 PIERSON, ROBERT B
                         Claimant /                              Amount     Amount       Paid      Claim      Proposed
Claim #     Date   Pri   Proof / <Category> / Memo                Filed     Allowed     to Date   Balance     Payment

Admin Ch. 7 Claims:

          04/05/18 200 JAMES E. STEVENS                          1,439.70    1,439.70      0.00    1,439.70     1,439.70
                       6833 Stalter Drive
                       Rockford, IL 61108
                       <2100-00 Trustee Compensation>
                Priority 200:   100% Paid


Unsecured Claims:

  1       07/13/18 610 TD Bank, USA                              5,041.90    5,041.90      0.00    5,041.90      753.42
                       by American InfoSource LP as agent
                       4515 N Santa Fe Ave
                       Oklahoma City, OK 73118
                       <7100-00 General Unsecured § 726(a)(2)>
  2       09/19/18 610 American Express National Bank            4,279.11    4,279.11      0.00    4,279.11      639.43
                       c/o Becket and Lee LLP
                       PO Box 3001
                       Malvern, PA 19355-0701
                       <7100-00 General Unsecured § 726(a)(2)>
  3       09/19/18 610 MIDLAND FUNDING LLC                       2,959.19    2,959.19      0.00    2,959.19      442.19
                       PO BOX 2011
                       WARREN, MI 48090
                       <7100-00 General Unsecured § 726(a)(2)>
  4       09/19/18 610 MIDLAND FUNDING LLC                       5,717.22    5,717.22      0.00    5,717.22      854.33
                       PO BOX 2011
                       WARREN, MI 48090
                       <7100-00 General Unsecured § 726(a)(2)>
  5       09/19/18 610 MIDLAND FUNDING LLC                       5,244.52    5,244.52      0.00    5,244.52      783.69
                       PO BOX 2011
                       WARREN, MI 48090
                       <7100-00 General Unsecured § 726(a)(2)>
  6       09/19/18 610 MIDLAND FUNDING LLC                       4,673.09    4,673.09      0.00    4,673.09      698.30
                       PO BOX 2011
                       WARREN, MI 48090
                       <7100-00 General Unsecured § 726(a)(2)>
  7       09/21/18 610 Capital One, N.A.                         1,865.42    1,865.42      0.00    1,865.42      278.75
                       c/o Becket and Lee LLP
                       PO Box 3001
                       Malvern, PA 19355-0701
                       <7100-00 General Unsecured § 726(a)(2)>
  8       09/27/18 610 Synchrony Bank                              889.94     889.94       0.00     889.94       132.98
                       c/o PRA Receivables Management, LLC
                       PO Box 41021
                       Norfolk, VA 23541
                       <7100-00 General Unsecured § 726(a)(2)>
                   Case 18-80747              Doc 24       Filed 12/26/18 Entered 12/26/18 11:30:04        Desc Main
                                                            Document     Page 7 of 10


Printed: 11/01/18 10:41 AM                                      Exhibit C                                           Page: 2

                                              Case: 18-80747 PIERSON, ROBERT B
                         Claimant /                                 Amount      Amount        Paid      Claim       Proposed
Claim #     Date   Pri   Proof / <Category> / Memo                   Filed      Allowed      to Date   Balance      Payment

  9       10/10/18 610 Portfolio Recovery Associates, LLC             600.38       600.38       0.00      600.38        89.71
                       Successor to SYNCHRONY BANK
                       (PHILLIPS 66),POB 41067
                       Norfolk, VA 23541
                       <7100-00 General Unsecured § 726(a)(2)>
  10      10/10/18 610 Department Stores National Bank               5,037.72     5,037.72      0.00     5,037.72      752.79
                       c/o Quantum3 Group LLC
                       PO Box 657
                       Kirkland, WA 98083-0657
                       <7100-00 General Unsecured § 726(a)(2)>
                Total for Priority 610:   14.94303% Paid           $36,308.49   $36,308.49     $0.00   $36,308.49    $5,425.59

                                Total for Unsecured Claims:        $36,308.49   $36,308.49     $0.00   $36,308.49    $5,425.59


                                             Total for Case :      $37,748.19   $37,748.19     $0.00   $37,748.19    $6,865.29
           Case 18-80747         Doc 24      Filed 12/26/18 Entered 12/26/18 11:30:04                  Desc Main
                                              Document     Page 8 of 10


                                   TRUSTEE'S PROPOSED DISTRIBUTION                                       Exhibit D

             Case No.: 18-80747
             Case Name: PIERSON, ROBERT B
             Trustee Name: JAMES E. STEVENS
                                                Balance on hand:                          $             6,865.29
              Claims of secured creditors will be paid as follows:

Claim         Claimant                               Claim Allowed Amount Interim Payments               Proposed
No.                                                Asserted       of Claim          to Date              Payment
                                                      None
                                                Total to be paid to secured creditors:    $                 0.00
                                                Remaining balance:                        $             6,865.29

              Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant                                             Total Requested Interim Payments           Proposed
                                                                                       to Date          Payment
Trustee, Fees - JAMES E. STEVENS                                      1,439.70                0.00        1,439.70
                            Total to be paid for chapter 7 administration expenses:       $             1,439.70
                            Remaining balance:                                            $             5,425.59

               Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                             Total Requested Interim Payments           Proposed
                                                                                       to Date          Payment
                                                      None
                            Total to be paid for prior chapter administrative expenses:   $                 0.00
                            Remaining balance:                                            $             5,425.59

             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim         Claimant                                       Allowed Amount Interim Payments             Proposed
No                                                                  of Claim          to Date            Payment
                                                      None
                                                Total to be paid for priority claims:     $                 0.00
                                                Remaining balance:                        $             5,425.59
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).



   UST Form 101-7-TFR (05/1/2011)
           Case 18-80747         Doc 24      Filed 12/26/18 Entered 12/26/18 11:30:04                  Desc Main
                                              Document     Page 9 of 10




            Timely claims of general (unsecured) creditors totaling $ 36,308.49 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 14.9 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  1            TD Bank, USA                                            5,041.90                 0.00         753.42
  2            American Express National Bank                          4,279.11                 0.00         639.43
  3            MIDLAND FUNDING LLC                                     2,959.19                 0.00         442.19
  4            MIDLAND FUNDING LLC                                     5,717.22                 0.00         854.33
  5            MIDLAND FUNDING LLC                                     5,244.52                 0.00         783.69
  6            MIDLAND FUNDING LLC                                     4,673.09                 0.00         698.30
  7            Capital One, N.A.                                       1,865.42                 0.00         278.75
  8            Synchrony Bank                                            889.94                 0.00         132.98
  9            Portfolio Recovery Associates, LLC                        600.38                 0.00          89.71
 10            Department Stores National Bank                         5,037.72                 0.00         752.79
                             Total to be paid for timely general unsecured claims:          $            5,425.59
                             Remaining balance:                                             $                0.00


            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
                                                       None
                             Total to be paid for tardy general unsecured claims:           $                0.00
                             Remaining balance:                                             $                0.00




  UST Form 101-7-TFR (05/1/2011)
           Case 18-80747         Doc 24     Filed 12/26/18 Entered 12/26/18 11:30:04                  Desc Main
                                             Document     Page 10 of 10




             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                0.00
                                                Remaining balance:                        $                0.00




  UST Form 101-7-TFR (05/1/2011)
